Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0001108
                                                         10-JAN-2018
                                                         09:08 AM

                          SCWC-14-0001108

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                         MICKEY A. MADDOX,
                 Petitioner/Petitioner-Appellant,

                                 vs.

                         STATE OF HAWAII,
                  Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-14-0001108; CAAP-14-0001109;
            SPECIAL PROCEEDING PRISONER NO. 13-1-0004
             (CRIMINAL NOS. 07-1-0139 and 09-1-0284))

      ORDER DENYING PETITIONER’S MOTION FOR RECONSIDERATION
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner/Petitioner-Appellant
Mickey A. Maddox’s Motion for Reconsideration received by the
clerk of court December 29, 2017, the papers in support thereof,
and the records and files herein,
          IT IS HEREBY ORDERED that the motion is denied.
          DATED: Honolulu, Hawaii, January 10, 2018.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson